Citation Nr: 0921634	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 6, 1996, 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to April 
1974, from August 1975 to January 1976, and from January 1979 
to March 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for paranoid schizophrenia, evaluated as 100 
percent disabling from April 8, 1997.  In May 2005, the RO 
changed the effective date for service connection to August 
6, 1996.  The Veteran has perfected an appeal as to the 
effective date for service connection for paranoid 
schizophrenia.  

In June 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is associated with the claims file.  

In a June 2007 decision, the Board denied an effective date 
earlier than August 6, 1996 for the grant of service 
connection for paranoid schizophrenia.  In October 2008, the 
parties filed a Joint Motion for Remand (joint motion).  In 
an Order dated later that month, the Court granted the 
parties' joint motion and remanded the matter for compliance 
with the instructions in the joint motion.  

After careful consideration, the Board issues this decision 
addressing the points raised in the joint motion.


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for a nervous condition in November 1977.  The 
Veteran did not appeal.  Thereafter, the RO declined to 
reopen the claim on multiple occasions, most recently in 
November 1989.  The Veteran did not appeal.  

2.  A reopened claim of service connection for paranoid 
schizophrenia was received on August 6, 1996.  

3.  In a January 2005 rating decision, the RO granted service 
connection for paranoid schizophrenia, effective April 8, 
1997.  In May 2005, the effective date for service connection 
was changed to August 6, 1996.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
1996, for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 
(West 2002), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In this case, the Veteran was provided notice of the VCAA in 
March 2004, prior to the initial adjudication of his claim in 
the January 2005 rating decision at issue.  Although the 
letter unnecessarily addressed the evidence needed to reopen 
the claim (a March 2000 Board decision had reopened the 
claim), the letter properly indicated the types of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including information needed to 
obtain both private and VA medical treatment records.  In 
this way, the VCAA letter clearly satisfied the three 
"elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484-86.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the Veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date element of his claim.  Although notice was not followed 
by subsequent RO adjudication, as will be discussed below, 
the Veteran is not prejudiced by this omission.

It is well to observe that service connection for paranoid 
schizophrenia has been established and an initial rating and 
effective date for this condition have been assigned.  Thus, 
the Veteran has been awarded the benefit sought.  See 
Dingess, 19 Vet. App. at 490-91.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection for paranoid schizophrenia and assigning an 
initial disability rating and effective date for the 
condition, he filed a notice of disagreement contesting the 
initial effective date determination.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) 
to add subparagraph (3), which provides VA has no duty to 
provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a Statement of 
the Case that addressed the initial effective date assigned 
for his paranoid schizophrenia, included notice of the 
criteria for an earlier effective date, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, the June 2006 hearing transcript indicates that 
the Veteran had actual knowledge of what is necessary to 
substantiate his claim for an earlier effective date for 
service connection for paranoid schizophrenia.  In this 
regard, he testified that he filed a claim in 1976 within one 
year of discharge from service and that the date of that 
claim should be the effective date of the grant of service 
connection for paranoid schizophrenia because he did not 
receive proper notice of appellate rights.  See June 2006 
Hearing Transcript, p. 6.  Therefore, the Board determines 
that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
Veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The Veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Law and Regulations

Finality of RO decisions

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.302 (2008).  In general, 
RO rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  A final decision cannot be reopened unless 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

Effective October 6, 2006, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  38 
C.F.R. § 3.156(c); 71 Fed. Reg. 52457 (Sept. 6, 2006).  Such 
records include service records that are related to a claimed 
in-service event, injury, or disease, regardless of whether 
such records mention the Veteran by name.  Id.  An award made 
based all or in part on additional service records is 
generally effective on the date entitlement arose or the date 
VA received the previously decided claim, whichever is later.  
Id.  

Prior to October 6, 2006, where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c).  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs.  Id.  Also included are corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports and identified as 
such.  Id.  

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

Effective October 6, 2006, when new and material evidence 
other than service department records is received after a 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2); 71 Fed. Reg. 
52457 (Sept. 6, 2006).

Prior to October 6, 2006, when new and material evidence in 
the form of service records are received, the effective date 
will agree with the evaluation (since it is considered these 
records were lost or mislaid) or the date of receipt of the 
claim on which the prior evaluation was made, whichever is 
later, subject to rules on original claims filed within 1 
year after separation from service.  38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of August 6, 
1996 is the earliest effective date assignable for service 
connection for the Veteran's psychiatric disability as a 
matter of law.

The evidence reveals that the Veteran's original claim for 
service connection for a nervous condition was denied by the 
RO in November 1977.  Although provided notice of procedural 
and appeal rights, the Veteran did not file an appeal of this 
decision; therefore, it is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  The Veteran attempted to reopen 
his claim on multiple occasions over the ensuing years; on 
each occasion, the RO declined to reopen the claim, most 
recently in an unappealed rating decision in November 1989.  
That determination is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.1103.  Thereafter, a reopened claim for 
compensation benefits was received on August 6, 1996.  The RO 
established service connection for paranoid schizophrenia 
from April 8, 1997 by a rating decision in January 2005.  In 
May 2005, the RO changed the effective date for service 
connection to August 6, 1996.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
between November 1989 and August 1996 the Veteran did not 
submit any claim, either formal or informal, for service 
connection for a psychiatric disability.  He does not contend 
that he filed a specific claim for service connection for a 
psychiatric disability during this period.  In fact, the 
Veteran, through his former attorney, admitted that he 
submitted evidence to reopen his claim in August 1996.  See 
December 2002 Joint Motion, p. 2.  

In the absence of a claim to reopen prior to August 1996, 
entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for paranoid 
schizophrenia is precluded as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

The Board acknowledges the Veteran's assertion that he is 
entitled to an earlier effective date because he filed a 
claim within a year of his discharge from service; however, 
as previously noted, that claim was denied in a final 
November 1977 RO decision.  The RO subsequently denied the 
Veteran's repeated attempts to reopen his claim, most 
recently in the unappealed and final November 1989 rating 
decision.  Therefore, as a matter of law, the effective date 
for the grant of service connection can be no earlier than 
the date of receipt of the Veteran's reopened claim, which 
the Veteran has admitted in the December 2002 joint motion is 
August 6, 1996.  Any argument that contends that an earlier 
effective date is warranted fails.  

The Board also notes that an additional service department 
record-the Record of Proceedings Under Article 15, UCMJ-was 
received from the National Personnel Records Center in August 
1998.  The Veteran contends that he received the Article 15 
on the day he was beaten with a metal pipe by a fellow unit 
member and left unconscious, missing guard duty.  He has 
alleged that the many beatings he suffered during service, 
including this one, led to the development of his 
schizophrenia.

Initially, the Board notes that the regulations regarding new 
and material evidence and effective dates were amended 
effective October 6, 2006.  However, the Board observes that 
the substance of the regulations has not changed with respect 
to the assignment of effective dates when additional service 
department records are associated with the claims file after 
a final disallowance of a claim.  Under either version of the 
regulations, the service department record must be relevant 
and must be a basis for reopening the claim in order to 
assign an earlier effective date.

The report of the Article 15 states: "In that you did, at 
0830 hours, 29 Nov 75, at Camp Howze, Korea, without 
authority fail to go at the prescribed time to your appointed 
place of duty, to wit: Motor Pool Guard, HHC 3d Brigade Motor 
Pool.  This is in violation of Article 86, UCMJ."  The 
report further reflects that a punishment of "7 days 
restriction to Camp Howze" was imposed and that the Veteran 
did not wish to appeal the punishment.  A reading of the four 
corners of the report does not reveal any reference 
whatsoever to a beating.  Thus, the report does not relate to 
the claimed in-service event, injury, or disease and is 
therefore not a relevant official service department record 
to warrant an earlier effective date under current of 38 
C.F.R. § 3.156(c).  Further, as the report is not relevant, 
it does not constitute new and material evidence to warrant 
an earlier effective date under former 38 C.F.R. § 3.156(c) 
or  38 C.F.R. § 3.400(q)(2).  Further, although the parties 
agreed that remand was required for the Board to address 
whether an earlier effective date is available under the 
above provisions, no error or prejudice has been alleged 
during the long procedural history of this appeal.  Moreover, 
as discussed in detail below, the Board has already 
determined that the report of the Article 15 was not a basis 
for reopening the previously denied claim.

In the March 2000 Board decision, although the Board 
acknowledged the report of the Article 15, the Board reopened 
the Veteran's then claim for service connection for a 
psychiatric disorder based on an April 1998 affidavit from 
Mr. S. and a March 1998 VA treatment record.  In finding that 
the affidavit was new and material, the Board noted that the 
statements were sufficient to establish a plausible basis for 
concluding that the Veteran was struck in the head with a 
pipe during service.  In finding that the treatment record 
was new and material, the Board noted that the diagnosis of 
residual schizophreniform illness associated with old severe 
head injury was sufficient to establish a medical nexus 
between the Veteran's paranoid schizophrenia and service.  
However, the Board stated that the report of the Article 15 
failed to contain any mention of the Veteran having been 
beaten or rendered unconscious, or any incident as reported 
by the Veteran and Mr. S.  Thus, the Board essentially found 
that, although new, the report of the Article 15 was not 
material and did not rely upon it in reopening the claim.  

Thus, although the report of the Article 15 is an additional 
service department record that was associated with the claims 
file after VA first denied the claim, it does not provide a 
basis for an earlier effective date.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to an effective date 
earlier than August 6, 1996 for the grant of service 
connection for paranoid schizophrenia.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for paranoid 
schizophrenia is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


